ORIGINAL                                           03/07/2022

              IN THE SUPREME COURT OF ME STATE OF MONTANA
                                                                                            Case Number: DA 21-0605
                                         DA 21-0605

                                                                        la    6   L,kase

BOARD OF REGENTS OF HIGHER
EDUCATION OF THE STATE OF MONTANA,                                           MAR 0 7 2022
                                                                       Boween c.,;reenwood
            Petitioner and Appellee,                                 Clem of Supreme Court
                                                                        s tate o montane


      v.
                                                                     ORDER
THE STATE OF MONTANA, by and through
Austin Knudsen, Attorney General of the State of
Montana in his official capacity,

            Respondent and Appellant.


       Alexandria C. Kincaid of Emmett, Idaho, has petitioned for permission to appear pro hac
vice before this Court in the above-entitled cause.
       Having reviewed the application and having determined that, as required by our
Rules for Admission to the Bar of Montana, Petitioner is currently in good standing
with another state jurisdiction in which Petitioner is admitted to the practice of law,
Montana counsel listed in the application is in good standing with the State Bar of
Montana, and this is the first appearance of Petitioner and the first appearance of Petitioner's
firm under the pro hac vice rules,
       IT IS HEREBY ORDERED that the application of Alexandria C. Kincaid to appear pro
hac vice in the above-entitled cause is GRANTED.
       The Clerk is directed to provide copies of this order to Alexandria C. Kincaid, to all
counsel of record in this appeal, and to the State Bar of Montana.
       DATED this        day of March, 2022.


                                                  For the Court,




                                                                Chief Justice